 


114 HR 5478 IH: Pueblo de Cochiti Self-Governance Act
U.S. House of Representatives
2016-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5478 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2016 
Mr. Ben Ray Luján of New Mexico (for himself and Ms. Michelle Lujan Grisham of New Mexico) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To improve the implementation of the settlement agreement reached between the Pueblo de Cochiti of New Mexico and the Corps of Engineers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Pueblo de Cochiti Self-Governance Act. 2.Amendments (a)General authorizationSection 1 of Public Law 102–358 (106 Stat. 960; 118 Stat. 543) is amended— 
(1)by striking paragraph (2); (2)in paragraph (1), by striking ; and at the end and inserting a period; 
(3)in the matter preceding paragraph (1)— (A)by striking The Secretary and inserting the following: 
 
(a)In generalThe Secretary; and (B)by striking implement— and all that follows through the settlement in paragraph (1) and inserting implement the settlement; and 
(4)by adding at the end the following:  (b)RatificationCongress ratifies and approves the modifications regarding the use of the settlement funds and transfer of responsibility for the drainage system, as described in the agreement known as Amendment to the Settlement Agreement for Implementation of Cochiti Wetfields Solution, executed on— 
(1)October 15, 2015, by the Department of the Interior; (2)October 21, 2015, by the Corps of Engineers; and 
(3)October 27, 2015, by the Pueblo de Cochiti of New Mexico.. (b)Duties of the SecretarySection 2 of Public Law 102–358 (106 Stat. 960) is amended to read as follows: 
 
2.Duties of the Secretary of the Interior 
(a)In generalIn accordance with the settlement agreement and pursuant to the government-to-government relationship between the United States and the Pueblo de Cochiti of New Mexico and the modifications to the settlement agreement under section 1(b), the Pueblo de Cochiti of New Mexico, as an exercise of self-determination, assumes any and all legal and financial responsibility for the operation, maintenance, repair, and replacement of the drainage system. (b)No responsibility for drainage systemThe United States shall have no further legal or financial responsibility for the operation, maintenance, repair, or replacement of the drainage system. 
(c)Release from liabilityEffective beginning on the date on which the Pueblo de Cochiti of New Mexico assumes all legal and financial responsibility for the operation, maintenance, repair, and replacement of the drainage system under subsection (a), the Pueblo de Cochiti of New Mexico, on behalf of the Pueblo de Cochiti of New Mexico and the members of the Pueblo de Cochiti of New Mexico, waives and releases the United States from all past, present, and future liability for any claim relating to the operation, maintenance, repair, or replacement of the drainage system..  